HIGGINS, J.
This is a suit for damages for an alleged slander. The defense is ■ a general denial. The verdict of the jury and judgment of the lower court were in favor of the defendant, dismissing plaintiff’s suit. The plaintiff made motion for a new trial, which was denied. Plaintiff then appealed.
There was neither any brief filed by plaintiff, nor any appearance made in her behalf in this court. The matter was submitted upon brief by defendant’s attorney.
An examination of the record indicates that plaintiff failed to sustain the burden of proving the case by a preponderance of evidence and the verdict of the jury and judgment of the lower court were correct.